DETAILED ACTION

Election/Restrictions
Claim 16 is allowable. The restriction requirement between groups I and II directed towards an antistatic composition and an antistatic article, as set forth in the Office action mailed on 5/28/2019, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 5/28/2019 is withdrawn.  Claim 26, directed to an antistatic article comprising the antistatic composition of claim 16 is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim 16 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 31, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104. 
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 5/28/2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claim 16 is allowed. Claims 17-25, 32-33 and 35-36 are allowable based on their dependency on claim 16. Additionally, as noted above, claims 26-27, 29-31 and 34 are also allowable such that they require the limitations of allowable claim 16.
The following is an examiner’s statement of reasons for allowance:
Claim 16 requires the limitations of “A curable transparent antistatic coating composition comprising: a salt, wherein the salt comprises an alkali cation or rare earth ion and a counter ion which is the conjugate base of a superacid; a filler; a compound depicted as formula (1): R1-O-[(CH2-CHR3)-O]n-R2 (1), wherein R1 and R2 represent H, or an alkyl group, R3 is H or methyl, and n is an integer ranging from 2 to 200; and a silicon-containing binder; wherein the curable transparent antistatic coating composition does not contain a conductive polymer; and wherein the curable transparent antistatic coating composition provides upon curing an antistatic coating exhibiting a light transmittance of at least or greater than 90%, a decay time on its surface of less than 400 milliseconds, and a haze value of about or less than about 0.5%.”
These limitations are not obvious over the cited references of Kodaira, Thompson and Kikutsuji such that the combination fails to teach the combination of materials in the composition of claim 16 in further combination with the properties required by the claim including the light transmittance, the decay time and the haze value. A further search has not produced a reference which would render these limitations as obvious and, therefore, claim 16 is allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P DILLON whose telephone number is (571)270-5657. The examiner can normally be reached Mon-Fri; 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARIA V EWALD can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DANIEL P. DILLON
Examiner
Art Unit 1783



/MARIA V EWALD/               Supervisory Patent Examiner, Art Unit 1783